UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

i ee ee ee me ee eee xX
: Sil i9cr0447 (DLC)
UNITED STATES OF AMERICA,
ORDER
-y-
SADI FOFANA, espe sas
Defendant. : . .
. | DOCUMENT
re eee X | ELECTRONICALLY FILED
DOC #:_
DENISE COTE, District Judge: DATE FILED. 2 [XK Bros
at

 

 

 

 

 

 

Following his February 5 admission to two specifications of
violation of probation, the defendant was scheduled to be
sentenced on March 4, 2020. At the March 4 sentencing
proceeding, after the Court indicated that it was considering
the guidelines range of between 12 to 18 months that applied at
the time the defendant was originally sentenced on October 4,
2019, the defendant requested an adjournment to submit
additional information for the Court’s consideration. That
submission was due March 16.

On March 15, the Court ordered the parties to confer as to
whether the March 19 sentencing should be adjourned in light of
the COVID-19 outbreak. On March 16, defense counsel responded
stating inter alia that he did not “not oppose the Court’s

decision to adjourn” the March 19 sentencing. The March 15

Order, however, did not adjourn the sentencing. Defense counsel

 
also requested that the defendant be released on bail pending
sentence.

On March 17, the Government consented to the adjournment
but opposed the application for bail. On March 18, defense
counsel filed his response. Defense counsel concluded his
letter by stating “[I] will attend the March 19% sentencing - or
a subsequent date - should the Court elect to not release Mr.
Fofana and proceed with sentencing.” On March 18, defense
counsel advised the Court that he consented to the adjournment
of sentencing in the event the defendant was not released on
bail.

Being familiar with the record in this case, having
reviewed the letters by counsel, and having considered each of
the arguments presented in those letters, it is hereby

ORDERED that the March 19 sentencing date is adjourned to
May 8 at 2 p.m. in Courtroom 18B, 500 Pearl Street.

ITT IS FURTHER ORDERED that defendant’s request for bail is
denied.

IT IS FURTHER ORDERED that the letters dated March 16,
March 17 and March 18, 2020 shall be filed under seal.

Dated: New York, New York
March 18, 2020

Mee bc

VIDENISE COTE
United States District Judge

 
